979 F.2d 806
1992-2 Trade Cases  P 70,040
KEY ENTERPRISES OF DELAWARE, INC., Plaintiff-Appellant,v.VENICE HOSPITAL, Sammett Corporation and Medicare PatientAids Center, Defendants-Appellees,Gulf Area Diversified Services, et al., Defendants.
No. 89-3086.
United States Court of Appeals,Eleventh Circuit.
Nov. 10, 1992.

Christopher K. Kay, Michael J. Beaudine, Orlando, Fla., Anthony E. De Resta, Morris, Manning & Martin, Atlanta, Ga., for plaintiff-appellant.
Herbert T. Schwartz, Reinman, Harrell, Graham, Mitchell & Wattwood, Melbourne, Fla., for Venice Hosp., Medicare Patient AIDS Center.
Lynn Snyder, William G. Kopit, Washington, D.C., for Sammett Corp., Medicare Patient AIDS Center.
William G. Kopit, Florida Hosp. Assoc., Tallahassee, Fla., for appellees.
Appeal from the United States District Court for the Middle District of Florida.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion December 28, 1990, 11th Cir., 1991, 919 F.2d 1550)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Thomas A. Clark has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)